internal_revenue_service number release date index number ----------------------- -------------------------------- ------------------------------------------ -------------------------------- in re --------------------------------------------------- ------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-119676-10 date date legend parent ------------------------------- sub ---------------------------------- a ------ b -------------------------------------- year ------- year ------- date --------------------------- c ----------------------------- date --------------------------- d ------------------------------------------------------------ plr-119676-10 a ------------- b -------------- c ------------- year ------- date --------------------- d -------------- e ---------- date --------------------------- dear ---------------- this responds to a letter dated date and supplemental letters dated date and date submitted on behalf of parent requesting a ruling that parent’s worthless securities deduction with respect to its sub stock will be an ordinary_loss under sec_165 of the internal_revenue_code facts parent and its domestic corporate subsidiaries including sub are members of an affiliated_group_of_corporations of which parent is the common parent collectively the a group the a group files and has historically filed a u s consolidated federal_income_tax return on a calendar-year basis using an accrual_method of accounting parent is a savings and loan holding_company sub operated as a federally chartered savings bank and previously was b which was acquired by the a group in year sub is also the successor to numerous other banks acquired by the a group since year parent has directly owned all of the outstanding_stock of sub on date parent and c one of its non-banking subsidiaries collectively the a debtors commenced voluntary cases under chapter of title of the united_states_code in the united_states bankruptcy court parent’s bankruptcy filing was precipitated by the seizure of sub by the office of thrift supervision and its placement into the receivership of the fdic on date and the fdic’s immediate sale receivership sale plr-119676-10 on the same date of substantially_all the assets of sub to d the fdic as receiver continues to act on behalf of the legal entity of sub and holds the remaining assets including sale proceeds of sub prior to date sub was parent’s principal operating subsidiary sub and its subsidiaries provided a broad range of banking services primarily to consumers these services included accepting deposits from the general_public and making residential mortgage loans consumer loans limited types of commercial real_estate loans primarily loans secured_by multi-family properties and other services typically associated with providing banking services to the general_public a significant portion of sub’s mortgage loans were transferred to captive reits formed by sub and a predecessor bank these reits regularly purchased mortgage loans from sub and a predecessor bank which continued to service these loans while held by the reits most of the captive reits were ultimately liquidated into sub in liquidations qualifying under sec_332 of the code in the receivership sale d purchased in a taxable transaction substantially_all of the assets and assumed all the deposits and certain other liabilities of sub for approximately dollar_figurea in cash parent estimates that unassumed debt liabilities totaled approximately dollar_figureb the a group reported a net_loss of approximately dollar_figurec on its year consolidated federal_income_tax return with respect to the receivership sale since the receivership sale sub’s assets have principally consisted of the cash proceeds from the receivership sale all or a portion of which have been invested in marketable_securities and certain intercompany claims and other causes of action on date the a debtors filed a proposed plan_of_reorganization under chapter of the bankruptcy code plan the plan is premised on the bankruptcy court’s approval of a proposed settlement agreement that embodies a compromise and settlement of numerous disputes among the a debtors d and the fdic the existing outstanding_stock of parent will be canceled on the effective date of the plan and it is currently contemplated that new common shares of reorganized parent will be issued to certain claimholders the plan also provides for the establishment of a liquidating_trust for the benefit of certain claimholders at the present time ignoring any possible recovery on the receiver’s claims the outstanding debt of sub exceeds its assets principally the dollar_figurea of cash received from d by approximately dollar_figured sub is and is expected to remain insolvent parent has an adjusted tax basis in its sub stock of at least approximately dollar_figuree as of date sub continues to be a member of the a group and pursuant to sec_1_1502-80 of the income_tax regulations parent has not claimed a worthless_stock deduction with respect to the sub stock parent expects to recognize its loss with respect to its sub stock no later than the cancellation of the sub stock upon the winding-up of the sub receivership however parent may seek to abandon its stock interest in sub in plr-119676-10 advance of the completion of the receivership in which event parent will recognize the loss at the time of abandonment representations parent has made the following representations in connection with this ruling_request parent has not made an election pursuant to sec_1_597-4 to disaffiliate sub sub will continue to be an affiliate of parent within the meaning of sec_1504 until the earlier of the complete_liquidation of sub as determined for federal_income_tax purposes or parent’s abandonment of its sub stock parent’s stock in sub will be worthless within the meaning of sec_165 at the time specified in sec_1_1502-80 of the regulations more than percent of sub’s aggregate gross_receipts for all taxable years has been from i interest_income on and gains from the sale of real_estate loans including mortgage-backed_securities and consumer loans and ii service charges fees commissions and other non-interest income from operations this takes into account the gross_receipts of all sec_381 predecessor entities and excludes any prior intercompany distributions from such entities to prevent double counting all the income of clause i of the preceding representation included towards satisfying the percent test was received by sub or a predecessor bank and all gains included in clause i qualified for ordinary_income treatment see sec_582 of the code law and analysis sec_165 of the code allows as a deduction any loss sustained during the year and not_compensated_for_by_insurance_or_otherwise sec_165 of the code provides the general_rule that if any security which is a capital_asset becomes worthless during the tax_year the resulting loss is treated as a loss from the sale_or_exchange of a capital_asset sec_165 defines a security to include a share of stock in a corporation sec_165 of the code provides an exception to the general capital_loss rule and allows a parent that is a domestic_corporation to claim an ordinary_loss for worthless securities of an affiliated_corporation see also sec_1_165-5 of the income_tax plr-119676-10 regulations under sec_165 a corporation is treated as affiliated with the parent only if-- a the parent owns directly stock in the corporation meeting the requirements of sec_1504 ie at least percent of the voting power and value of the corporation's stock ownership test and b more than percent of the aggregate of the corporation’s gross_receipts for all taxable years has been from sources other than royalties rents except rents derived from rental of properties to employees of the corporation in the ordinary course of its operating business dividends interest except interest received on deferred purchase_price of operating_assets sold annuities and gains from sales or exchanges of stocks and securities gross_receipts_test see also sec_1_165-5 which provides that the gross_receipts_test applies for all the taxable years during which the subsidiary has been in existence sec_1_165-5 of the regulations provides that a security that becomes wholly worthless includes a security that is abandoned and otherwise satisfies the requirements for a deductible loss under sec_165 if the abandoned security is a capital_asset and is not described in sec_165 the resulting loss is treated as a loss from the sale_or_exchange of a capital_asset to abandon a security a taxpayer must permanently surrender and relinquish all rights in the security and receive no consideration in exchange for the security all the facts and circumstances determine whether the transaction is properly characterized as an abandonment or other type of transaction such as an actual sale_or_exchange contribution_to_capital dividend or gift sec_582 of the code provides in general that in the case of a financial_institution including a bank the sale_or_exchange of a bond debenture note or certificate or other evidence_of_indebtedness shall not be considered a sale_or_exchange of a capital_asset parent represents that the sub stock will be worthless within the meaning of sec_165 of the code at the time specified in sec_1_1502-80 of the regulations thus the issue for our consideration is whether parent meets the affiliation requirements of sec_165 so that it is entitled to claim an ordinary_loss for the worthless securities of sub a corporation is treated as affiliated with the taxpayer under sec_165 if two requirements are met-the ownership test and the gross_receipts_test under the facts of this case the ownership test of sec_165 is satisfied because parent has directly owned all of the stock of sub since year and parent represents that parent has not made an election under sec_1_597-4 to disaffiliate sub and that sub will continue to be an affiliate of parent within the meaning of sec_1504 until the earlier of the complete_liquidation of sub as determined for federal_income_tax purposes or parent’s abandonment of its sub stock plr-119676-10 for purposes of the gross_receipts_test of sec_165 parent represents that more than percent of sub’s aggregate gross_receipts for all taxable years has been from i interest_income on and gains from the sale of real_estate loans including mortgage- backed securities and consumer loans and ii service charges fees commissions and other non-interest income from operations after taking into account the gross_receipts of all sec_381 predecessor entities and excluding any prior intercompany distributions from such predecessor entities to prevent double counting parent also represents that all of the income in clause i included towards satisfying the gross_receipts_test was received by sub or a predecessor bank and that all gains included qualified for ordinary_income treatment by operation of sec_582 a literal reading of the gross_receipts_test requires that more than percent of the aggregate of sub’s gross_receipts be from sources other than disqualifying specifically enumerated sources of income such as interest and gains from the sale of stock_or_securities more than percent of sub’s aggregate gross_receipts for all taxable years has not been from service charges fees commissions and other non-interest income from operations thus in this case whether parent meets the requirements of the gross_receipts_test depends on whether the interest_income earned on and gains from the sale of real_estate loans including mortgage backed securities and consumer loans received by a company operating as a bank are treated as active operating gross_receipts rather than passive gross_receipts in applying the gross_receipts_test the gross_receipts_test was designed to determine whether a subsidiary is an operating company for which an ordinary_loss may be allowed or a holding_or_investment_company for which an ordinary_loss is not allowed the revenue act of pub_l_no sec_123 56_stat_798 added sec_23 the predecessor to sec_165 to provide for an ordinary_loss for worthless_stock instead of capital_loss treatment of certain affiliated corporations the legislative_history indicates the purpose of sec_23 was to allow a parent_corporation to claim an ordinary_loss deduction for the stock of its subsidiary if it becomes worthless regardless of whether the parent and subsidiary file a consolidated_return or not s rep no 77th cong 2d sess 1942_2_cb_504 sec_23 included an ownership test and a gross_income changed in to gross_receipts_test shortly after its enactment sec_23 was amended by congress to provide that certain rents and interest earned by an operating company rents derived from rental of properties to employees of the corporation in the ordinary course of its operating business and interest received on the deferred purchase_price of operating_assets sold were to be treated as operating income rather than passive_income in applying the gross_income_test see pub_l_no sec_112 58_stat_21 s rep no 91st cong 2d sess 1971_1_cb_617 s rep no sec_582 provides that for purposes of sec_165 in the case of a parent bank owning directly at least percent of each class of stock of another bank stock in such other bank shall not be treated as a capital_asset plr-119676-10 77th cong 2d sess 1942_2_cb_504 cong rec s121-122 daily ed date statement of sen davis in introducing the amendment senator davis noted that congress’ intent in enacting the gross_income_test was to permit the loss as an ordinary_loss only when the subsidiary was an operating company as opposed to an investment or holding_company the intent of the change as explained by senator davis was to exclude certain rents and interest derived by a company that was solely an operating company from the scope of passive_income in accordance with the intent of congress the rent and interest from the sources described were viewed as incidental to the operating activities of the company and as arising from a direct result of its activities as an operating company cong rec s pincite thus the legislative_history of sec_165 supports the argument that congress intended to permit ordinary_loss treatment where the subsidiary is an operating company rather than an investment or holding_company and that the terms rent and interest refer to income derived from a passive source in revrul_88_65 1988_2_cb_32 the service relied upon this legislative_history in part in distinguishing between receipts from passive investment activities and receipts derived in the ordinary course of conducting an operating business under this ruling amounts received under short- term automobile and truck leases do not constitute rents for purposes of sec_165 because the leasing subsidiary performed significant services in connection with the leases sub was clearly an operating company until the seizure and sale of its business and not an investment or holding_company and performed significant services in its banking activities that resulted in generating gross_receipts in the form of interest_income and gains from the sale_or_exchange of loans and mortgage backed securities the legislative_history of sec_582 indicates congress intended to treat gains from transactions in evidences of indebtedness of banks as ordinary_income because these items of indebtedness are not true capital items but are more like transactions in inventory or stock items see h_r rep no 91st cong 1st sess 1969_3_cb_200 s rep no 91st cong 1st sess 1969_3_cb_423 congress recognized that making loans is the business of an active operating bank thus the phrase gains from the sale_or_exchange of stock_or_securities under sec_165 should not include gains from the sale of items that qualify for ordinary_income treatment under sec_582 the active or passive analysis of revrul_88_65 applies to interest_income on and gains from the sale of real_estate loans including mortgage backed securities and consumer loans of sub conclusion accordingly provided that all the requirements for claiming a worthless securities deduction under sec_165 and sec_165 taking into account sec_1 c are otherwise plr-119676-10 satisfied parent may claim an ordinary_loss under sec_165 and sec_165 for its basis in sub’s stock except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed concerning whether any of the other requirements of sec_165 not specifically addressed in this ruling are met in addition the ruling in this letter is conditioned on the standard representations contained in revproc_2010_1 the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely christopher f kane branch chief branch income_tax accounting cc
